DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 9 and 11 - 17 allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 9 and 17, the prior art fails to show a first output signal generator configured to generate and output first rotation data including information indicating a rotation speed of the wheel on the basis of the first electrical signal; and a second output signal generator configured to generate second rotation data including information indicating a rotation speed of the wheel on the basis of the second electrical signal, and at least one delayed second electrical signal by as much as a predetermined phase, wherein the information indicating the rotation speed of the wheel in the second rotation data has a resolution that is higher than that of the information indicating the rotation speed of the wheel in the first rotation data.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 11 - 16, the prior art fails to show generating and outputting first rotation data including information indicating a rotation speed of the wheel on the basis of the first electrical signal; and generating second rotation data including information indicating a rotation speed of the wheel on the basis of the second electrical signal and at least one delayed second electrical signal by as much as a predetermined phase, wherein the information indicating the rotation speed of the wheel in the second rotation data has a resolution that is higher than that of the information indicating the rotation speed of the wheel in the first rotation data.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/REENA AURORA/Primary Examiner, Art Unit 2858